Citation Nr: 1147354	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma to include as secondary to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1948 to July 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), the appeal has since been transferred to the RO in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that during active service at the White Sands Missile Range in New Mexico from July 1948 to July 1950, he was exposed to ionizing radiation, which resulted in the subsequent development of non-Hodgkin's lymphoma.  The available service treatment records confirm service in White Sands, New Mexico.

In correspondence received by the RO in June 2009, the Veteran stated that while stationed at the White Sands Missile Range, his duties included rocket testing for the Atlas missile program at the Operation Trinity atomic detonation site, and that his work at that location constituted exposure to ionizing radiation.  He explained that he served in the signal corps and that he launched two rockets a week and traveled to the landing site to evaluate the landing results. 

Service connection for a condition claimed to be attributable to ionizing radiation exposure during service may be established in one of three ways: (a) presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for radiation-exposed Veterans, (b) directly service connected after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed condition is a "radiogenic disease," or (c) directly service connected by showing that the disease was incurred during or aggravated by service.  

In this case, the evidence of record contains a medical opinion which links the Veteran's non-Hodgkin's lymphoma to exposure to radiation.  See February 2007 Correspondence from Dr. A.B.  Regrettably, however, the medical opinion relies upon thus unconfirmed exposure to radiation.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additional development is necessary to confirm such exposure.

A claimant is entitled to special development under 38 C.F.R. § 3.311 if the Veteran has a radiogenic disease as listed under 38 C.F.R. § 3.311(b)(2), and the disease manifested during certain specified periods as defined under 38 C.F.R. § 3.311(b)(5)(2011).  Non-Hodgkin's lymphoma is amongst the radiogenic diseases enumerated in 38 C.F.R. § 3.311(b)(2).

As the Veteran did not claim exposure due to atmospheric nuclear weapons test participation nor Hiroshima and Nagasaki occupation, his development falls under 38 C.F.R. § 3.311(a)(2)(iii) for other exposure claims.  Under such development, a request must be made for any available records concerning the Veteran's exposure to radiation.  All records are then to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible.  

In order to confirm the Veteran's exposure to radiation, in September 2009, the RO contacted the United States Army Dosimetry Center for records of exposure to ionizing radiation.  The RO further requested that a DD Form 1141, or an equivalent record of occupational radiation exposure be provided.  Additionally, in September 2009, a request was made to the Defense Threat Reduction Agency for verification of the Veteran's participation in a radiation risk activity.  

In September 2009, the United States Army Dosimetry Center replied that it was unable to locate any records for the Veteran, significantly, however, the Dosimetry Center noted that their records dated back to mid-1954 only, four years after the Veteran's discharge.  Unfortunately, while the Defense Threat Reduction Agency acknowledged the RO's request for information, no formal/official written response from that office is included in the claims file.  

The Veteran's service personnel file is shown to be unavailable, and it may have been lost in the fire at the National Personnel Records Center.  See September 2009 Formal Finding of Unavailablity.  There remain, however, additional potential avenues for attempting to confirm the Veteran's alleged exposure to radiation while stationed at White Sands Missile Range.  Hence, to ensure thoroughness of development, additional attempts to retrieve exposure information from the Defense Threat Reduction Agency must be made.  Thereafter, the service department must attempt to prepare a valid dose reconstruction.

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran, his representative and his legal custodian of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his legal custodian must then be given an opportunity to respond.

2.  Thereafter, AMC/RO should again request that the Defense Threat Reduction Agency attempt to verify the appellant's asserted in-service exposure to ionizing radiation, and if appropriate, prepare a dose reconstruction estimate.  The AMC/RO should also request radiation dose information pertaining to the appellant from the United States Army Center for Health Promotion and Preventive Medicine.  The Department of the Army shall be asked to indicate whether the Veteran's assignments and duties meet the definition of a "radiation-risk activity" under 38 C.F.R. § 3.309.  In providing a valid dose reconstruction for the Veteran, the service department shall focus on soldiers who performed similar duties. 

All documents obtained shall be associated with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and VA must continue such efforts until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

3.  After completion of the foregoing, the AMC/RO shall forward the Veteran's claims file to the Under Secretary for Health for preparation of an estimate of the Veteran's probable in-service dose exposure to ionizing radiation.  See 38 C.F.R. § 3.311(a)(2)(iii)  .

4.  Thereafter, the RO/AMC shall review the dose estimate and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. § 3.311(b) and complete any such development.  A determination must then be made whether the appellant's claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c)  .

5.  After completion of the above and any other development needed, the RO shall readjudicate the issue of entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to exposure to ionizing radiation.  If any determination remains adverse, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and afforded an appropriate period of time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


